AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON JUNE 14, 2013 File No. 333-156529 File No. 811-22263 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.60 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO.63 [X] EXCHANGE TRADED CONCEPTS TRUST (Exact Name of Registrant as Specified in Charter) 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of Principal Executive Offices, Zip Code) (405) 778-8377 (Registrant’s Telephone Number, including Area Code ) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and Address of Agent for Service) Copies to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box): [] Immediately upon filing pursuant to paragraph (b)of Rule 485 [X] On June 21, 2013 pursuant to paragraph (b)(1)(iii) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [] On (date) pursuant to paragraph (a)(1) of Rule 485 [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [] On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.60 to the Registration Statement on Form N-1A for Exchange Traded Concepts Trust (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying, until June 21, 2013, the effectiveness of Post-Effective Amendment No.55 (“PEA No.55”), which was filed with the Commission via EDGAR Accession No.0001398344-13-001939 on April 16, 2013, pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act. Since no other changes are intended to be made to PEA No.55 by means of this filing, Parts A, B and C of PEA No.55 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the YieldShares High Income ETF is incorporated herein by reference to Part A of PEA No. 55. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the YieldShares High Income ETF is incorporated herein by reference to Part B of PEA No. 55. PART C – OTHER INFORMATION The Part C for the YieldShares High Income ETF is incorporated herein by reference to Part C of PEA No. 55. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.60 to Registration Statement No.333-156529 to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Edmond, State of Oklahoma on this 14th day of June, 2013. Exchange Traded Concepts Trust /s/ J. Garrett Stevens J. Garrett Stevens Trustee and President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.60 has been signed below by the following persons in the capacity and on the date indicated. Signature Title Date * Trustee June 14, 2013 Gary L. French * Trustee June 14, 2013 David M. Mahle * Trustee June 14, 2013 Kurt Wolfgruber * Trustee June 14, 2013 Mark A. Zurack /s/ J. Garrett Stevens Trustee and President June 14, 2013 J. Garrett Stevens * Treasurer and Secretary June 14, 2013 Richard Hogan */s/ J. Garrett Stevens J. Garrett Stevens * Attorney-in-Fact, pursuant to power of attorney.
